Citation Nr: 0208262	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to a service-connected right knee 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, secondary to a service-
connected right knee disorder.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claims of entitlement to service connection on a 
secondary basis for left knee and low back disorders and an 
increased rating for the veteran's service-connected right 
knee disability.  This matter was remanded by the Board in 
January 2001 to the RO so that additional procedural and 
evidentiary development could be undertaken.  Also, in its 
January 2001 remand, the Board referred to the RO for its 
consideration the issue of the veteran's entitlement to 
service connection on a secondary basis for a cervical spine 
disorder.  Upon remand, however, the veteran indicated in a 
VA Form 21-4138, Statement in Support of Claim, dated in 
January 2002, that he had not intended to raise any claim for 
service connection for disability of the cervical spine.  
Following the RO's attempts to complete the actions requested 
by the Board in January 2001, the case was returned to the 
Board for additional consideration.  


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

In the Board's remand of January 2001, it was asked that the 
veteran be afforded a VA orthopedic examination, and such was 
accomplished in September 2001.  However, the examination 
report does not comport with the data requested in that it 
does not reflect that range of motion studies of the right 
knee were undertaken.  A Stegall violation is thus found as 
to the report of the orthopedic examination and further 
examination is found to be in order for its correction.  

In addition, further noncompliance with the remand 
requirements is seen in the RO's failure to consider in its 
readjudication of the claim for increase presented the 
opinions of the VA General Counsel which were specifically 
set forth in the remand of January 2001, including VAOPGCPREC 
23-97 (Jul. 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  A 
remand to the RO for consideration of the foregoing is thus 
required by Stegall, supra.  

With respect to the issues of secondary service connection 
for left knee and low back disorders, it is noted that the 
examiner in September 2001 offered conflicting opinions as to 
the aggravation of the nonservice-connected low back disorder 
by the service-connected right knee disability and supplied 
no rationale for any of his conclusions regarding the 
aggravation of either of the disorders in question.  In this 
regard, it is noted that he found at the time of the knee 
evaluation, without elaboration, that it was not likely that 
the disorder of the lumbosacral spine was being aggravated by 
right knee disability, and on the spinal examination, 
concluded that right knee disablement did not cause 
degeneration of the lumbosacral spine or significantly 
aggravate current symptoms of degenerative disc disease of 
the lumbosacral spine, also without providing the basis for 
such opinions.  Based on the foregoing, and inasmuch as the 
record otherwise contains conflicting opinions from various 
medical professionals as to the nature of the relationship 
between service-connected disability of the right knee and 
disorders involving the left knee and low back, additional 
medical input is deemed to be advisable in order to obtain 
clarifying data and opinions.

As additional medical examination is herein requested, the 
veteran's attention is directed to the following regulation.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2001).

It is also noteworthy that the veteran and his representative 
have advanced argument in support of the veteran's 
entitlement to an extraschedular evaluation of increased 
disability of the right knee under 38 C.F.R. § 3.321(b), 
based on significant limitations imposed by the right knee 
disorder on his employment as a sheet metal worker.  Such 
disability is currently characterized as a puncture wound, 
right knee, with arthralgia and bone fragments, 
postoperative.  It is noted that such matter is inherent in 
the certified issue of the veteran's claim for an increased 
rating of his service-connected right knee disorder.  A 
remand is therefore needed to permit further RO consideration 
of the issue of extraschedular entitlement and any needed 
referral(s), pursuant to 38 C.F.R. § 3.321.  See Chairman's 
Memorandum 01-02-01 (Jan. 29, 2002).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this matter is 
REMANDED to the RO for the following:

1.  The RO should advise the veteran in 
writing that he may submit additional 
information and evidence in support of 
his claims for secondary service 
connection for a left knee disorder and 
degenerative disc disease of the 
lumbosacral spine and for an increased 
schedular and extraschedular rating for 
his service-connected right knee 
disorder.  Such may include lay or 
medical evidence regarding the etiology 
or aggravation of the claimed disorders 
of the veteran's left knee and 
degenerative disc disease of the 
lumbosacral spine and the severity of the 
veteran's service-connected right knee 
disorder during the period from 1997 to 
the present, as well as evidence that 
such disorder has resulted in a marked 
interference with employment or frequent 
periods of hospitalization.  The veteran 
should include an up-to-date employment 
history, noting all employment from 1997 
and time lost from such employment due to 
his service-connected right knee 
disability.  Evidence from any employer 
documenting the effects of such 
disability on the veteran's ability to 
work may also be submitted, inclusive of 
sick leave records and evidence of 
concessions made to the employee because 
of the service-connected disability in 
question.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

2.  The RO must obtain any pertinent 
records of inpatient and outpatient 
medical treatment compiled by VA after 
September 2000.  Such records, once 
obtained, must then be added to the claims 
folder.

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA medical 
examination by a physician in the 
specialty of orthopedics for the purpose 
of ascertaining the nature of the 
relationship between claimed left knee and 
low back disorders and the veteran's 
service-connected right knee disability, 
as well as the severity of his service-
connected right knee disorder.  The 
veteran's claims folder in its entirety is 
to be furnished to the examiner prior to 
any evaluation of the veteran for use in 
the study of this case.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well as 
a comprehensive clinical evaluation.  Any 
indicated diagnostic studies, including X-
rays, must also be accomplished if deemed 
warranted by the examiner.  All 
established diagnoses pertaining to the 
right knee are then to be fully set forth. 

(a)  The examiner should be asked to 
describe the condition of the right knee 
and indicate whether there are any 
findings of ankylosis, subluxation, 
instability, locking, swelling, genu 
recurvatum, nonunion or malunion of the 
tibia and fibula, loose motion, or the 
need for use of a brace.  Detailed range 
of motion studies of the right knee joint 
are to be undertaken as part of such 
evaluation and the reporting of range of 
motion values should be made in degrees, 
with the standard for normal motion being 
to 140 degrees in flexion and 0 degrees of 
extension.  Any instability or subluxation 
should be described as none, mild, 
moderate or severe.  Any scarring of the 
right knee attributable to the service 
connected disability should be noted; and 
it should be determined if such scarring 
is tender and painful on objective 
demonstration or poorly nourished with 
repeated ulceration.

(b)  The examiner must determine whether 
the right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability or incoordination.

(c)  The examiner should be asked to 
express an opinion on whether pain in the 
right knee could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

(d)  Also, a work history since service 
discharge should be taken by the 
orthopedic examiner.  Any time lost from 
gainful employment due to the right knee 
condition should be reported as well.  The 
examiner should comment on the effect of 
the service-connected right knee 
disability on the veteran's ability to 
function in the workplace.

(e)  The examiner is also asked to provide 
a professional opinion, with full 
supporting rationale, as to each of the 
following:

(i)  Whether it is at least as 
likely as not that any left 
knee disorder and/or his 
degenerative disc disease of 
the lumbosacral spine is 
etiologically related to his 
service-connected right knee 
disorder?

(ii)  Whether it is at least as 
likely as not that the 
veteran's service-connected 
right knee disorder has 
resulted in an increase in 
severity of either his left 
knee disability or degenerative 
disc disease of the lumbosacral 
spine, or both?  If an increase 
in disability of one or both is 
found to have occurred, the 
examiner is asked to quantify 
the amount of the increase in 
disability, if feasible.

It is asked that the examiner 
incorporate the italicized 
language in each response 
provided.

(f)  If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

4.  Thereafter, the RO should review the 
report of the requested VA orthopedic 
examination to ensure that it comports 
with the Board's request.  If any 
deficiency is noted, the RO should return 
the report to the examiner for correction 
of the deficiency.
5.  Lastly, the RO should readjudicate the 
issues of the veteran's entitlement to 
service connection on a secondary basis 
for a left knee disorder and for 
degenerative disc disease of the 
lumbosacral spine, both secondary to a 
service-connected right knee disorder, as 
well as an increased rating for the 
service-connected right knee disorder, to 
include his entitlement to an 
extraschedular evaluation of increased 
disability therefor, based on all the 
evidence of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations.  Regarding the 
veteran's claims for secondary service 
connection, consideration should also be 
accorded the holding of the Court in Allen 
v. Brown, 7 Vet. App. 439 (1995) (service 
connection may be granted on a secondary 
basis where a service-connected disability 
is aggravating a nonservice-connected 
disability).  As for the claim for 
increase, the RO should specifically 
consider the applicability of VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 in its 
evaluation of the veteran's right knee 
disorder.  Also, if the RO finds that the 
extraschedular criteria have been met, 
then the matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

